DETAILED ACTION

Response to Amendment
This action is in response to remarks entered on April 11th, 2022.
Claims 1 – 14 are pending in current application.
Claim 1 is amended.
Claims 12 – 14 are newly added.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited essence claim subject matter regarding, “a receiver subsystem” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movable component configured to” in claim 1.
In this instant case, applicant recited claim limitation directs to a means equivalent component without precedent structure modifier along with functional phrase, “configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon the dependency. 

Regarding to claim 1, applicant recited claim limitation regarding, movable control system…translator, within transponder, which translates” does not distinctly set forth what exactly the term, “which” distinctly referring to as whether directs to the control system, translator or the transponder that ought to be set forth particularly and distinctly with respect to applicant’s invention for claiming applicant’s invention.  Appropriate further clarification is required.  

Regarding to claim 1, applicant recited claim limitation regarding, “a transmitted signal….a re-transmitted signal…which has a different frequency” does not distinctly set forth what exactly the term, “which” distinctly referring to as whether directs to the transmitted signal provides a different frequency or the re-transmitted signal has a different frequency with respect to the transmitted signal frequency that ought to be set forth particularly and distinctly with respect to applicant’s invention for claiming applicant’s invention.  Appropriate further clarification is required.  Appropriate further clarification is required.  

Regarding to claim 13, applicant recited claim limitation regarding, “a receiver subsystem within the transceiver which” does not distinctly set forth what exactly the term, “which” distinctly referring to as whether directs to the receiver subsystem or the transceiver that ought to be set forth particularly and distinctly with respect to applicant’s invention for claiming applicant’s invention.  Appropriate further clarification is required.  Appropriate further clarification is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 - 6 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al (US Pat Pub No.2018/0284259) in view of Mindell et al (US Pat Pub No.2016/0363648).

Regarding claims 1 and 11, Ankney et al shows an aircraft and an aircraft movable control system (See figure 1 for aircraft along wing flap and slat control system 400) comprising: 
a movable component configured to be movably connected to a support component (See Para 0014 for movable component as slat 106 ad flap 108 connected with support wing);
a time of flight sensor arrangement comprising at least one transponder configured to be attached to the movable component to form a movable sensor arrangement (See at least Para 0015 for RFID tags 112 mounted on movable component measuring time of flight with respect to time on Para 0019 in multiple arrangement; See also Para 0026 for time taken measurement); 
a corresponding transceiver configured to be attached to the support component (See at least figure 1 for transceiver 110/114 mounted on wing),
 the movable sensor arrangement is configured such that one or more range values between the transceiver and the at least one transponder is determinable by the transceiver (See at least Para 0019 for range value as with change in distance with respect to time; see also Para 0026 for time taken measurement); 
a movable controller configured to process the one or more range values from the transceiver and compute position values of the movable component relative to the support component (See at least Para 0023 for slat and falp control system); a translation mechanism detecting phase  
Mindell shows a translator within transponder translates a transmitted signal from the transceiver to a re-transmitted signal which has a different frequency than the transmitted signal (See at least figure 3 for transponder 42 with translator 34 with receiving signal F1 and retransmitted signal F2 ahs different frequency also on Para 0044 and 0045).
It would have been obvious for one of ordinary skill in the art, to further provide the detailed structure signal translation mechanism as taught by Mindell at the time of filing, for the frequency signal conversion module of Ankney, as to provide a detailed structure realization as desired by the transponder module of Ankney.

Regarding claim 3, Ankney et al shows a second transponder attached to the movable component (See at least Para 0015 for RFID tags 112 mounted on movable component measuring time of flight with respect to time on Para 0019 in multiple arrangement),
 the movable sensor arrangement is configured such that a further range value between the transceiver and the second transponder is determinable by the transceiver (See at least Para 0019 for movable wing with motion change in position range value also shown on figure 3), 
the movable controller is further configured to receive the further range value from the transceiver and compute a further position value of the movable component relative to the support component (See at least Para 0027 for RFID slat and flap control system also on figure 6).

Regarding claim 4, Ankney et al shows the position values are compared by the controller to detect a skew condition of the movable component (See at least Para 0031 for skew condition to be detected for movable component).

Regarding claim 5, Ankney et al shows the support component also functions as a movable component (See at least Para 0014 for wing portion 106/108 functioned as portion of wing 104).

Regarding claim 6, Ankney et al shows the support component is a wing and the movable component is a flap and slat that is movably connected to the wing (See at least Para 0014 for wing portion 106/108 functioned as portion of wing 104 where the portion 106/108 as slat and flap).

Regarding claim 9, Ankney et al shows a movable connection between the movable component and the support component is constrained to one degree of freedom rotation or translation (See at least Para 0031 and 0032 for flap and slat in 

Regarding claim 10, Ankney et al shows a movable connection between the movable component and the support component is constrained to a plurality of rotational or translational degrees of freedom (See at least figure 1 for slat 106 and flap 108 each provides a rotational degree of freedom).

Regarding claim 12, Ankney et al shows the position values obtained by the movable controller are compared against desired position values by an aircraft central controller (See at least Para 0024 for controller 402 receives RFID reader signal across the entire aircraft for position value obtained in comparison with redundancy as the desired position value cross verification reducing signal interference).


Regarding claim 13, Mindell et al further shows a receiver subsystem within the transceiver which measures the time delay between the transmitted signal and the retransmitted signal and determines the output range value (See at least Para 0045 for receiver subsystem of the transceiver 38 also shown on figure 3 for measuring time delay).
It would have been obvious for one of ordinary skill in the art, to further provide the detailed structure signal translation mechanism as taught by Mindell at the time of filing, for the frequency signal conversion module of Ankney, as to provide a detailed structure realization as desired by the transponder module of Ankney.

Regarding claim 14, Mindell et al further shows the transmitted signal and the retransmitted signal are pseudo-noise code-modulated signals (See at least Para 0044 for pseudo-noise code-modulated signal 32).
It would have been obvious for one of ordinary skill in the art, to further provide the detailed structure signal translation mechanism as taught by Mindell at the time of filing, for the frequency signal conversion module of Ankney, as to provide a detailed structure realization as desired by the transponder module of Ankney.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al (US Pat Pub No.2018/0284259) in view of Mindell et al (US Pat Pub No.2016/0363648) and further in view of Recksiek et al (US Pat Pub No. 2012/0312931).

Regarding claim 2, Ankney et al shows the movable component control signal as a position value determined from the movable sensor arrangement.
Recksiek et al furhter shows an actuator mounted to the movable component and support component (See at least Para 0063 for movable component adjusting device including actuator 20), the actuator is configured to actuate the movable component relative to the support component (See at least Para 0010 for actuator regulating the flap with drive rod), the actuator is further connected to the controller and the controller is configured to actuate the movable component in response to a control signal (See at least Para 0012 for control and monitoring device ).
It would have been obvious for one of ordinary skill in the art, to provide movable component actuation mechanism of Recksiek at the time of invention, for the movable component for desired movement by Ankney, in order to provide suitable movement realization, for the both aircraft movable component of Recksiek and Ankney.  


Regarding claim 7, Ankney et al show a flight main body as the support component on figure 1 and the movable component is a flap or slat that is movably connected to a wing that is fixedly attached to the flight main body (See at least figure 1 for wing attached to the flight main body with slat and flap). However, Ankney et al does not further specify the aircraft main central component on figure 1 termed as fuselage. 
Recksiek et al further shows the the flight main body as the fuselage and a joint to the fuselage (See at least Para 0060 for the joint at the central location of the fuselage for drive unit location arrangement).
It would have been obvious for one of ordinary skill in the art, to provide movable component actuation mechanism of Recksiek at the time of invention, for the movable component for desired movement by Ankney, in order to provide suitable movement realization, for the both aircraft movable component of Recksiek and Ankney.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ankney et al (US Pat Pub No.2018/0284259) in view of Mindell et al (US Pat Pub No.2016/0363648) and further in view of Blanding et al (US Pat Pub No. 2006/0113933).

Regarding claim 8, Ankney et al does not explicity specify the aircraft of Ankney provides support component as fuselage and door connected to the fuselage.
 Blanding further shows the support component is a fuselage (See at least Para 0067 for the wing support component as fuselage) and the movable component is a door that is movably connected to the fuselage (See at least Para 0067 for landing gear bay door connected to the fuselage).
It would have been obvious for one of ordinary skilled in the art, to provide the landing gear storage compartment with door taught by Blanding at the time of invention, in order to provide landing gear only in taxiing and landing, reducing turbulence during flight, as desired by the flight control of Ankney utilizing flap and slat for take off and landing. 

Response to Argument
 In response to applicant’s remark that Ankney does not shows applicant newly recited claim limitation and therefore teaches away from translating the received signal since the received signal are simple reflection signals; however, applicant’s remark does not particularly accurate.
In this instant case, applicant’s attention is directed to Ankney on at least figure 2  where the reflected signal is actually the received signals on the RF reader/transponder for further conversion and processing producing output frequency signal with different frequency by the signal generator 202 within the transponder/RF reader 200 and further retransmit the signal produced by signal generator by Transmission module 204.
Thus, the received signal is received by reflection for further processing producing a transmitted signal at different frequency and therefore does not teaches away.  Please also see Para 0015 for RF reader 110 configured to output signal at different frequency/carrier signal using signal generator 202, Para 0016 and 0017 as differ from the reflected/received signal.
Thus, Ankney indeed shows different frequency between the transmitted signal and re-transmitted signal at different frequency using a signal generator/translator within the RF reader/transponder. 
However, upon further consideration, skilled in the art provide further detailed signal translation mechanism structure layout of Mindell et al on Page 8 addressed applicant newly recited claim limitation. 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664